82362: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-15806: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82362


Short Caption:CARUSO (SAMUEL) VS. DIST. CT. (STATE)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C345393Classification:Original Proceeding - Criminal - Mandamus/Prohibition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:11/03/2021 at 1:30 PMOral Argument Location:Carson City


Submission Date:11/03/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


PetitionerSamuel Josiah CarusoRyan A. Hamilton
							(Hamilton Law)
						Sarah I. Perez
							(Hamilton Law)
						


Real Party in InterestThe State of NevadaJohn T. Afshar
							(Clark County District Attorney)
						Alexander G. Chen
							(Clark County District Attorney)
						Ekaterina V. Derjavina
							(Former)
						
							(Henderson City Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Melanie L. Scheible
							(Clark County District Attorney)
						


RespondentMary Kay Holthus


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


01/21/2021Filing FeePetition Filing Fee Waived.  Criminal. (SC)


01/21/2021Petition/WritFiled Petition for Writ of Prohibition or Mandamus. (SC)21-01826




01/21/2021AppendixFiled Appendix to Petition for Writ. (SC)21-01827




02/18/2021Order/ProceduralFiled Order Directing Answer and Denying Request for Stay.  Real Party in Interest's Answer due:  28 days.  Petitioner shall have 14 days from service of the answer to file and serve any reply.  The petition includes a request to stay the district court proceedings.  Problematically, petitioner's request must be made by separate motion that complies with NRAP 27 and explains why a stay is warranted pursuant to NRAP 8.  Therefore, without addressing the merits, petitioner's request is denied.  (SC)21-04857




03/16/2021Notice/IncomingFiled Real Party in Interest's Notice of Appearance for John T. Niman. (SC)21-07621




03/16/2021Petition/WritFiled Real Party in Interest's Answer to Petition for Writ. (SC)21-07623




03/16/2021AppendixFiled Real Party Appendix to Petition for Writ. (SC)21-07624




03/30/2021BriefFiled Petitioner's Reply in Support of Writ of Prohibition or Mandamus. (SC)21-09265




09/24/2021Order/ProceduralFiled Order Scheduling Oral Argument and Staying District Court Proceedings. 
Oral argument is scheduled for November 3, 2021, at 1:30 p.m. in Carson City. Argument shall be limited to 30 minutes. Further, we stay the proceedings below until further order of this court. (SC)21-27690




10/20/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-30252




11/03/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc court. (SC)


05/18/2022Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." SILVER, J., with whom PICKERING, J., agrees, dissenting. HERNDON, J., with whom PICKERING, J., agrees, dissenting- EN BANC. (SC)22-15806




06/13/2022RemittiturIssued Notice in Lieu of Remittitur.  (SC)22-18627




06/13/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View